Citation Nr: 1328963	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1983 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision rendered by the VA RO in Washington, DC.  Original jurisdiction resides with the RO in Roanoke, Virginia (the RO). 

The September 2004 rating decision granted service connection for the issue currently on appeal.  The Veteran subsequently disagreed with the assigned disability rating and perfected an appeal. 

In July 2009 the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This issue was remanded by the Board for further development in April 2010, June 2012, and March 2013.

The Board notes that the Veteran's representative has submitted argument regarding the Veteran's claimed bronchiectasis.  This issue has not been addressed by the RO.  As such, the issue of entitlement to service connection for bronchiectasis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is currently service-connected for sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Code 6846 (2012).  Diagnostic Code 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved.

In the March 2013 remand, the Board noted that the Veteran claimed to experience eye and skin symptoms secondary to his pulmonary sarcoidosis.  Indeed, the Veteran's representative specifically argued that record showed that the Veteran's service-connected sarcoidosis had manifest itself in extra-pulmonary involvement, and that extra-pulmonary involvement had not been considered in the disability rating assigned.  As such, the Board remanded the claim for additional VA examinations to clarify if the Veteran's claimed eye and skin symptoms were manifestations of his service-connected sarcoidosis.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The requested VA skin examination was performed in April 2013.  Concerning the requested VA eye examination, in a July 2013 letter, the Veteran said he was told by a VA case manager that no ophthalmology appointments were available.  He was instructed to call a 1-800 number to request an eye exam.  He called the number and requested an eye examination, but an examination was never scheduled.

The Veteran said that he was attending another scheduled VA medical appointment and asked about the requested eye examination.  He said that a VA worker researched the computer system and found that an eye appointment had never been scheduled.  The VA worker told the Veteran that the system lacks the proper statement to show no availability for appointments, and so another worker had selected "no show" as the comment for the requested appointment.

From the aforementioned history, it appears that the VA eye examination requested by the Board in the March 2013 remand may not have been scheduled.  Furthermore, the Veteran has indicated his willing to report for the examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate examination to determine the nature and severity of any eye condition secondary to his sarcoidosis.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should respond to the following inquiries:

(a)  Identify any current eye disability that is currently manifested or that has been manifested at anytime during the course of this appeal (i.e. since June 2004).  

(b)  If the Veteran's sarcoidosis has manifested itself in an eye disorder, the Veteran's field of vision should be tested according to Goldmann Perimeter testing.  

A Goldmann Perimeter Chart should be included with the examination report.  The chart will be made part of the examination report and not less than two recordings should be made.  The examiner should set forth in the examination report for the degree of remaining visual field in the eyes, in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  Uncorrected and corrected central visual acuity for distance and near vision of the eyes should also be provided.

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


